Detailed Action
Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Action is in reply to the Amendment filed on 07/13/2022. 
Claims 1-6, 8-11, and 13-20 are currently pending and have been examined.

Response to Amendment
	Applicant’s amendment, filed on 07/13/2022, has been entered. Claims 1, 5, 8, and 14 have been amended. Claim 12 has been cancelled.

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/13/2022 has been entered.

Priority
The claim of priority to PCT/US21/21937 is acknowledged. As the pending claims were filed earlier than the filing date of the PCT, the claims retain their earliest effective filing date of 03/18/2020.

Examiner Note – While not formally objected to , Examiner notes that the text of cancelled Claim 7 was included in the amended claims document. The text of the cancelled claim should be removed at next Amendment.

Claim Rejection - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-6, 8-11, and 13-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
	
First, it is determined whether the claims are directed to a statutory category of invention. In the instant case, claims 1-4 are directed to a process, and claims 5-6, 9-11, and 13 are directed to a machine, and claims 14-20 are directed to an article of manufacture. Therefore, claims 11-6, 8-11, and 13-20 are directed to statutory subject matter under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”)  (Step 1: YES).
The claims are then analyzed to determine whether the claims are directed to a judicial exception. In determining whether the claims are directed to a judicial exception, the claims are analyzed to evaluate whether the claims recite a judicial exception (Prong One of Step 2A), as well as analyzed to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of the judicial exception (Prong Two of Step 2A). 
Claims 1, 5, and 14 recite at least the following limitations that are believed to recite an abstract idea:
providing for presentation, first data comprising item preference information representing a substitution preference of an item via a first display, the first display generated with the first data being able to receive a change command from a user, wherein the first display comprises an order summary component, a checkout component, an item detail component, or an order review component; 
transitioning from presenting the first display to presenting a second display in response to receiving the change command, the second display presenting second data, the second data being configured to present an item substitution suggestion including at least a non-substitution suggestion, a similar item substitution suggestion, and a specific item substitution suggestion, and to receive item substitution information, the similar item substitution suggestion determined by defining a feature-space using one or more features of a plurality of items, and comparing features of similar items and the features of the item in the feature-space, the plurality of items including the similar items and the item; 
receiving the item substitution information via the second display; 
storing the item substitution information in a data store; 
updating the second display to present the item substitution information as item preference information based at least in part on the received item substitution information; 
receiving search query information via a user-fillable text field included in the second display, the search query information describing an item substitution preference;

transmitting the search query information to the data store; 
receiving a query result from the data store describing a recommended item; 
presenting via the second display, the query result as an updated item substitution suggestion and item attributes for the updated item substitution suggestion, the item attributes including qualitative features of the updated item substitution suggestion, quantitative characteristics of the updated item substitution suggestion, and one or more degrees of variability of the quantitative characteristics and the qualitative features, the item attributes determined based at least in part on previous orders maintained by the data store and including search terms, item returns, complaints, or order trends; and 
transitioning from presenting the updated second display to presenting an updated first display, the updated first display presenting an integration of the similar item substitution suggestion, the updated item substitution suggestion, and the item attributes for the updated item substitution suggestion in response to receiving the item substitution information and the search query information.

The above limitations recite the concept of facilitating product substitutions. These limitations, under their broadest reasonable interpretation, fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas, enumerated in the 2019 PEG, in that they recite commercial interactions, e.g. sales activities/behaviors, and managing personal behavior or relationships or interactions between people, e.g., following rules or instructions. Accordingly, under Prong One of Step 2A, claims 1, 5, and 14 recite an abstract idea (Step 2A, Prong One: YES).
           Prong Two of Step 2A is the next step in the eligibility analyses and looks at whether the abstract idea is integrated into a practical application. This requires an additional element or combination of additional elements in the claims to apply, rely on, or user the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.
	In this instance, the claims recite the additional elements of:
The method being computer-implemented
A computing system
User interfaces
a memory configured to store computer-executable instructions; and one or more processors in communication with the memory and configured to execute the computer-executable instructions
A computer-readable storage medium storing computer-executable instructions that, when executed by a computer system, configure the computer system to perform operations
However, these elements do not amount to an improvement in the functioning of a computer or any other technology or technical field; apply the judicial exception with, or by use of, a particular machine; or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort to monopolize the exception.
In addition, the recitations are recited at a high level of generality and also do not amount to an improvement in the functioning of a computer or any other technology or technical field; apply the judicial exception with, or by use of, a particular machine; or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort to monopolize the exception.
 
The dependent claims also fail to recite elements which amount to an improvement in the functioning of a computer or any other technology or technical field, apply the judicial exception with, or by use of, a particular machine, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. For example, claims 2-4, 6, 8-11, 13, and 15-20 are directed to the abstract idea itself, and even if they constituted additional limitations, they do not amount to an integration according to any one of the considerations above.

Step 2B is the next step in the eligibility analyses and evaluates whether the claims recite additional elements that amount to an inventive concept (i.e., “significantly more”) than the recited judicial exception. According to Office procedure, revised Step 2A overlaps with Step 2B, and thus, many of the considerations need not be re-evaluated in Step 2B because the answer will be the same.
In Step 2A, several additional elements were identified as additional limitations:
The method being computer-implemented
A computing system
User interfaces
a memory configured to store computer-executable instructions; and one or more processors in communication with the memory and configured to execute the computer-executable instructions
A computer-readable storage medium storing computer-executable instructions that, when executed by a computer system, configure the computer system to perform operations
These additional limitations, including the limitations in the dependent claims, do not amount to an inventive concept because they were already analyzed under Step 2A and did not amount to a practical application of the abstract idea. Therefore, the claims lack one or more limitations which amount to an inventive concept in the claims.
For these reasons, the claims are rejected under 35 U.S.C. 101.


 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejection – 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-6, 8-11, and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cheang et al (US 10846776 B1), hereinafter Cheang, in view of van Horne et al (US 20210142391 A1), hereinafter van Horne.
Regarding claim 1, Cheang teaches a computer-implemented method for substitution preference instruction, the method comprising: 
providing for presentation, by a computing system, first user interface data comprising item preference information representing a substitution preference of an item via a first user interface, the first user interface generated with the first user interface data being configured to receive a change command from a user, wherein the first user interface comprises an order summary user interface component, a checkout user interface component, an item detail user interface component, or an order review user interface component (Cheang: “an initial list of items may be generated using the techniques described herein (e.g., with respect to FIG. 3 above). Once the list of items has been generated and presented to a user at 602, the user may be provided with the ability to replace an item 608 from the list of items. In some embodiments, the user may select a button or other mechanism associated with the item 608 in order to initiate the replacement process.” Col. 13, lines 57-54 – It is understood that the list of all items chosen/changes represents a unified (single) display of user preferences (choices) from each stage (or step/addition) of the order. It is further understood that activation of the replacement button, to replace or change an item, constitutes a change command.); 
transitioning, by the computing system, from presenting the first user interface to presenting a second user interface in response to receiving the change command, the second user interface presenting second user interface data, the second user interface data being configured to present an item substitution suggestion including at least a non-substitution suggestion, a similar item substitution suggestion, and a specific item substitution suggestion, and to receive item substitution information (Cheang: “Once the replacement process has been initiated, the user may be presented with a number of potential alternative items as depicted in screenshot 604 via arrow 509. ... the user may be given the ability to peruse the list of potential alternative items in order to make a selection. Once the user has selected a potential alternative item 610, the user may select a button or other mechanism associated with the item 610 to indicate to the service provider that the item 608 should be replaced with the item 610.” Col. 13, line 55-Col. 14, line 14 – See in particular Figure 6, which illustrates the transitioning from first UI 602 to second UI 604), 
the similar item substitution suggestion determined by the computing system by defining a feature-space using one or more features of a plurality of items, and comparing features of similar items and the features of the item in the feature-space, the plurality of items including the similar items (Cheang: “the potential alternative items may be ordered based on a weighted value assigned to each potential item during the item selection process. A weighted value for an item may be calculated in any suitable manner. For example, each item may be associated with a number of attributes (e.g., price, volume, rating, etc.) which may in turn be populated with a value. Each attribute may be assigned some weight based on that attribute's importance to a particular user of, or users in general of, the system. To calculate a weighted value in this example, the service provider may multiply each attribute value (or some value determined from that attribute value) by its weight.” Col. 13, line 62- Col 14, line 6); 
receiving, by the computing system, the item substitution information via the second user interface (Cheang: “Once the user has selected a potential alternative item 610, the user may select a button or other mechanism associated with the item 610 to indicate to the service provider that the item 608 should be replaced with the item 610. Once the service provider has received this indication, the service provider may update the list to include the replacement item 610 as depicted in screenshot 606 via arrow 511.” Col 14, lines 10-17); 
storing, by the computing system, the item substitution information in a data store (Cheang: “each time that a user elects to replace an item in the list of items presented to that user, the service provider may create and store a configuration setting 612 based on that replacement.” Col 14, lines 18-21); 
updating, by the computing system, the second user interface to present the item substitution information as item preference information based at least in part on the received item substitution information ((Cheang: “Once the user has selected a potential alternative item 610, the user may select a button or other mechanism associated with the item 610 to indicate to the service provider that the item 608 should be replaced with the item 610. Once the service provider has received this indication, the service provider may update the list to include the replacement item 610 as depicted in screenshot 606 via arrow 511.” Col 14, lines 10-17 – It is recognized with reference to Figure 6 that selection of a particular item 610 out of a number of potential items denotes it as a preferred item.); 
receiving, by the computing system, search query information via a user-fillable text field, the search query information describing an item preference (Cheang: “a user might submit a search request for a certain type of item.” Col. 19, lines 31-32 – “the user may provide one or more pieces of information to be associated with the item type via a text input box” Col. 8, lines 37-39);

transmitting, by the computing system, the search query information to the data store (Cheang: “the data store might access the user information to verify the identity of the user and can access the catalog detail information to obtain information about items of that type.” Col. 19, lines 32-35 ); 
receiving, by the computing system, a query result from the data store describing a recommended item (Cheang: “the data store might access the user information to verify the identity of the user and can access the catalog detail information to obtain information about items of that type. The information then can be returned to the user, such as in a results listing on a Web page that the user is able to view via a browser on the user device 1002. Information for a particular item of interest can be viewed in a dedicated page or window of the browser.” Col. 19, lines 32-39); 
presenting, by the computing system:
the query result as an updated item suggestion (Cheang: “the data store might access the user information to verify the identity of the user and can access the catalog detail information to obtain information about items of that type. The information then can be returned to the user, such as in a results listing on a Web page that the user is able to view via a browser on the user device 1002. Information for a particular item of interest can be viewed in a dedicated page or window of the browser.” Col. 19, lines 32-39) and 
item attributes for the updated item substitution suggestion, the item attributes including qualitative features of the updated item substitution suggestion, quantitative characteristics of the updated item suggestion, and one or more degrees of variability of the quantitative characteristics and the qualitative features, the item attributes determined based at least in part on previous orders maintained by the data store and including search terms, item returns, complaints, or order trends (Cheang: “The list may include a number of details about each of the items. For example, the list may include a picture of the item, a description of the item, a price of the item, a number of the item which are available, a rating of the item, or any other suitable information related to the item.” Col. 16, lines 20-26 – With reference to Figure 6, it is understood that the qualitative star-rating is based on at least previous orders & complaints, and has a degree of variability from 0-5 stars, with quantitative attributes such as “60% bittersweet” descriptive data, quantity, and price similarly having degrees of variability, such as different prices or the ability to alter quantity.); and 
transitioning, by the computing system, from presenting the updated second user interface to presenting an updated first user interface, the updated first user interface presenting an integration of the similar item substitution suggestion, the updated item suggestion, and the item attributes for the updated item suggestion in response to receiving the item substitution information and the search query information (Cheang: “Once the service provider has received this indication, the service provider may update the list to include the replacement item 610 as depicted in screenshot 606 via arrow 511.” Col. 14, lines 14-17 – With reference to Figure 6, it can be seen that UI 606 is an updated version of first UI 602, now displaying the substituted item. Furthermore, the figure illustrates the display of item attributes (4.5 star rating, quantity: 1, $3.77 price, etc.) as a result of the original queried product.),
but does not specifically teach that the plurality of items includes the similar items and the item, that the query may be implemented via the second user interface; or that the search query information describes an item substitution preference and the query result is displayed as an updated item substitution suggestion.
However, van Horne teaches an interface for handling replacement options for an online customer (van Horne: Abstract), including that:
the plurality of items includes the similar items and the item (van Horne: “the customer 104 selects a template message that does not request a replacement for the item” [0050] – “The template messages 520 indicate possible courses of action, such as requesting a replacement option 525 for the item 510, requesting a new quantity of the item 510 … , or requesting a refund 535 of the item 510 , among other remedies for the item .” [0040]);
the query is implemented via the second user interface; and the search query information describes an item substitution preference and the query result is displayed as an updated item substitution suggestion (van Horne: “the customer 104 may choose a replacement option 525 by searching a database of replacement options 525 available at the retailer 110.” [0041] – It is recognized that the interface of Figure 5A, presented after an initial product selection to facilitate choosing a replacement item, constitutes a second interface.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine these references because the results would be predictable. Specifically, Chuang would continue to teach querying to determine item suggestions and presenting substitution options, except that now it would also teach that the plurality of items includes the similar items and the item, that the query may be implemented via the second user interface; and that the search query information describes an item substitution preference and the query result is displayed as an updated item substitution suggestion, according to the teachings of van Horne. This is a predictable result of the combination.
In addition, it would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine these references because it would result in an improved ability for a customer to choose a preferred remedy for unavailable items (van Horne: [0002]).

Regarding Claim 2, Cheang/van Horne teach the computer-implemented method of claim 1, wherein the updated second user interface comprises an order summary user interface component, a checkout user interface component, an item detail user interface component, or an order review user interface component (Cheang: “The user 202 may then be presented with an option to complete a transaction to obtain at least a portion of the presented items.” Col. 4, lines 42-44 – “the service provider may enable the user to place one or more of the items into an electronic shopping cart, from which a purchase transaction may be completed.” Col. 11, lines 7-10 – “The item list 416 may be caused to generate a list of items 416, each of which correspond to one of the item types 412 in the list of item types. In some embodiments, the item list 416 may enable a user to perform a transaction with respect to each of the displayed items 416.” Col. 11, lines 51-56 – See also Figures 4, 6, 7).

Regarding Claim 3, Cheang/van Horne teach the computer-implemented method of claim 1, further comprising: 
providing for presentation, by the computing system, third user interface data in accordance with receiving notification data, a third user interface generated with the third user interface data being configured to present notification information in accordance with the item substitution information representing a substitution suggestion of the item, and a user preference button configured to receive a user substitution preference for the item (Van Horne: “The customer ordering interface 500A displays a received message 515 from a picker 108 indicating that there is an issue with an item 510 from a customer's 104 order 505. Along with the received message 515 , the customer ordering interface 500A includes template messages 520 the customer 104 may choose to designate a course of action for the item 510. As shown in FIG . 5A , a customer 104 may choose a template message 520 by interacting with buttons on the customer ordering interface 500A . The template messages 520 indicate possible courses of action , such as requesting a replacement option 525 for the item 510” [0040]); and 
providing, by the computing system, for reception of the user substitution preference via the third user interface in accordance with a user interaction with the user preference button (Van Horne: “the customer 104 may choose a replacement option 525 by searching a database of replacement options 525 available at the retailer 110. In other embodiments , the slider includes a “ Show More Options " button that the customer 104 may interact with to see more replacement options 525.” [0041]); and 
storing, by the computing system, the user substitution preference in the data store (van Horne: “the online concierge system 102 receives 635 from the customer 104 a message indicating a course of action for the item .” [0045]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Cheang with van Horne for the reasons identified above with respect to claim 1. 

Regarding Claim 4, Cheang/van Horne teach the computer-implemented method of claim 3, wherein: 
in a first condition wherein the notification data is received within a first time from an order fulfillment event, the third user interface comprises a chat user interface component configured to receive the user substitution preference for the item in real time (Van Horne: “The customer ordering interface 500A displays a received message 515 from a picker 108 indicating that there is an issue with an item 510 from a customer's 104 order 505. Along with the received message 515 , the customer ordering interface 500A includes template messages 520 the customer 104 may choose to designate a course of action for the item 510. As shown in FIG . 5A , a customer 104 may choose a template message 520 by interacting with buttons on the customer ordering interface 500A . The template messages 520 indicate possible courses of action , such as requesting a replacement option 525 for the item 510” [0040] – It is understood that the first time may be that time during which the “picker” is shopping.); 
in a second condition wherein the notification data is received within a second time from the order fulfillment event longer than the first time, the third user interface comprises the second user interface (Van Horne: “The customer ordering interface 500A displays a received message 515 from a picker 108 indicating that there is an issue with an item 510 from a customer's 104 order 505. Along with the received message 515 , the customer ordering interface 500A includes template messages 520 the customer 104 may choose to designate a course of action for the item 510. As shown in FIG . 5A , a customer 104 may choose a template message 520 by interacting with buttons on the customer ordering interface 500A . The template messages 520 indicate possible courses of action , such as requesting a replacement option 525 for the item 510” [0040] – “The online concierge system 102 may use a communication engine 216 that transmits information between the customer mobile application 106 and the picker mobile application 112. The information may be sent in the form of messages , such as texts or emails , or notifications” [0029]); and 
the notification data comprises item substitution information associated with the item comprising at least one of an unavailability notification or an available substitute item notification (Van Horne: “displaying a message 450 for the item 410 on the picker mobile application 112 … the picker 108 chose the template message 435 “ Not available , ” indicating that the retailer 110 does not have the item 410 in stock” [0039]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Cheang with van Horne for the reasons identified above with respect to claim 1. 

Regarding Claims 5, 10, and 13, the limitations of system claims 5, 10, and 13 are closely parallel to the limitations of method claims 1-3 respectively, with the additional limitations of a memory configured to store computer-executable instructions; and one or more processors in communication with the memory and configured to execute the computer-executable instructions (Cheang: Col. 4, lines 10-30), and are rejected on the same basis.

Regarding Claim 6, Cheang/van Horne teach the system of claim 5, wherein: the item substitution suggestion further comprises at least one of a non- substitution suggestion or a specific item substitution suggestion; and the item substitution information comprises at least one of one of a textual instruction, a select-similar instruction, a select-specific instruction, or a non-substitution instruction (Cheang: “The list may include a number of details about each of the items. For example, the list may include a picture of the item, a description of the item, a price of the item, a number of the item which are available, a rating of the item, or any other suitable information related to the item.” Col. 16, lines 20-26 – See Also Figure 6.).  

Regarding Claim 8, Cheang/van Horne teach the system of claim 5, wherein: the second user interface is further configured to present the user-fillable text field configured to receive the textual instruction; the computing system stores the textual instruction in the data store; and the updated second user interface is further configured to present at least a portion of the textual instruction (van Horne: “, the customer 104 chose the replacement option 525 “ Fuji Apples . ” This selection caused the CMA 106 to populate the message input box 440 with the template message 520 , which , along with the item 510 “ Granny Smith Apples , ” comprises the message 545.” [0042]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Cheang with van Horne for the reasons identified above with respect to claim 1. 

Regarding Claim 9, Cheang/van Horne teach the system of claim 5, wherein the second user interface is further configured to present attribute information at least in part in association with a user-selectable button, wherein the attribute information is based at least in part on at least one of aggregated textual instruction information stored on the data store, item identifier information, or item type information from an item catalog (Cheang: “the potential alternative items may be ordered based on a weighted value assigned to each potential item during the item selection process. A weighted value for an item may be calculated in any suitable manner. For example, each item may be associated with a number of attributes (e.g., price, volume, rating, etc.) which may in turn be populated with a value. Each attribute may be assigned some weight based on that attribute's importance to a particular user of, or users in general of, the system. To calculate a weighted value in this example, the service provider may multiply each attribute value (or some value determined from that attribute value) by its weight.” Col. 13, line 62- Col 14, line 6 – “retrieving information stored in association with each of the most appropriate items . For example , the system may , upon identifying a most appropriate item for an item indicator , retrieve one or more attribute values stored in association with that most appropriate item .” Col. 17, lines 30-35 – See also Figure 6.).

Regarding Claim 11, Cheang/van Horne teach the system of claim 5, wherein the item substitution suggestion comprises recommended item information based at least in part on an association of a recommended item to the item, using at least one of aggregated item substitution information in the data store or a characteristic item identifier describing the item in an item database (Cheang: “the potential alternative items may be ordered based on a weighted value assigned to each potential item during the item selection process. A weighted value for an item may be calculated in any suitable manner. For example, each item may be associated with a number of attributes (e.g., price, volume, rating, etc.) which may in turn be populated with a value. Each attribute may be assigned some weight based on that attribute's importance to a particular user of, or users in general of, the system. To calculate a weighted value in this example, the service provider may multiply each attribute value (or some value determined from that attribute value) by its weight.” Col. 13, line 62- Col 14, line 6 – “retrieving information stored in association with each of the most appropriate items . For example , the system may , upon identifying a most appropriate item for an item indicator , retrieve one or more attribute values stored in association with that most appropriate item .” Col. 17, lines 30-35 – See also Figure 6.).

Regarding Claims 14-15, the limitations of claims 14-15 are closely parallel to the limitations of claims 1-2, with the additional limitations of a computer-readable storage medium storing computer-executable instructions that, when executed by a computer system, configure the computer system to perform operations (Cheang: Col. 4, lines 10-30; Col. 8, lines 5-15), and are rejected on the same basis.

Regarding Claim 16, Cheang/van Horne teach the computer-readable storage medium of claim 14, wherein: the item substitution suggestion comprises recommended item information received by the computer system; and the recommended item information is based at least in part on determining a preferred item based at least in part on minimizing a separation function applied to aggregated item substitution information in the data store (Cheang: “Once the list of appropriate items has been generated for a particular item type, the list population module 230 may select a most appropriate item based on some weighted category. For example, the list population module 230 may select the least expensive item or the highest rated item. A most appropriate item may refer to any item which, given the service provider's knowledge of the user, the service provider determines that the user is most likely interested in out of the items available. The process above may be repeated by the list population module 230 for each of the item types in the list of item types in order to generate a list of items corresponding to that list of item types. The list population module 230 may then be configured to provide the list of items to the user device 204 from which the link was received. ” Col. 7, lines 31-45). 

Regarding Claim 17, Cheang/van Horne teach the computer-readable storage medium of claim 14, wherein the item substitution suggestion comprises recommended item information comprising a plurality of recommended items, based at least in part on prior item substitution information in the data store (Cheang: “the service provider may determine a typical price range, rating level, version, or other item attribute that the user prefers based on his or her past purchases.” Col. 14, lines 64-67 – “Once a list of potential items for a particular item type has been filtered based on the configuration settings, a most appropriate item may be selected from that list of potential items at 330. In some embodiments, the configuration settings may include user preferences that are used to identify a specific item from the list of potential items. For example, the user may have previously indicated a preference for ACME brand items. In this example, the service provider may select the ACMF brand version of the item type when it is available.” Col. 10, lines 43-52) 

Regarding Claim 18, Cheang/van Horne teach the computer-readable storage medium of claim 14, wherein at least one of the first user interface or the second user interface is further configured to provide for notification information (Cheang: “the service provider may provide a notification that one or more item types from the set of item types is not available. In some embodiments, the set of potential items may be limited to only those potential items which are available to the requesting user. ” Col. 15, line 64-Col.16 line 1).

Regarding Claim 19, Cheang/van Horne teach the computer-readable storage medium of claim 18, wherein: the notification information comprises at least one of an unavailability notification or an available substitute item notification; and the notification information is conveyed using at least one of a short message service (SMS) message, an electronic mail message, or an instant message facilitated by a messaging interface generated with messaging interface data provided by the computer system in accordance with receiving the notification information and configured to present notification information (Van Horne: “The customer ordering interface 500A displays a received message 515 from a picker 108 indicating that there is an issue with an item 510 from a customer's 104 order 505. Along with the received message 515 , the customer ordering interface 500A includes template messages 520 the customer 104 may choose to designate a course of action for the item 510. As shown in FIG . 5A , a customer 104 may choose a template message 520 by interacting with buttons on the customer ordering interface 500A . The template messages 520 indicate possible courses of action , such as requesting a replacement option 525 for the item 510” [0040] – “The online concierge system 102 may use a communication engine 216 that transmits information between the customer mobile application 106 and the picker mobile application 112. The information may be sent in the form of messages , such as texts or emails , or notifications” [0029] – With reference to Figure 5A, the notification may be an unavailability notification.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Cheang with van Horne for the reasons identified above with respect to claim 14. 

Regarding Claim 20, Cheang/van Horne teach the computer-readable storage medium of claim 19, wherein the messaging interface is further configured to: present an interactive element configured to receive a user preference; facilitate two-way communication comprising at least one of images or textual instructions; and receive user substitution instructions using the interactive element (van Horne: “, the customer 104 chose the replacement option 525 “ Fuji Apples . ” This selection caused the CMA 106 to populate the message input box 440 with the template message 520 , which , along with the item 510 “ Granny Smith Apples , ” comprises the message 545.” [0042] – See also Claim 1, Figure 5A.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Cheang with van Horne for the reasons identified above with respect to claim 14. 


Response to Arguments
	Applicant's arguments filed 07/13/2022 have been fully considered but they are not persuasive.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Shipt Review (NPL -see attached) discusses substitution preference procedures when ordering groceries through Shipt.
Ellison (US 20130346232 A1) teaches online procurement strategies, including substitution functionalities to allow for substitutions in line with customer preferences.
Vanska et al (US 20100030624 A1) teaches digital shopping methods, including substitutions based on product availability and user preferences.

Claim Rejection – 35 USC §101
	Applicant argues that the claims are not directed to Certain Methods of Organizing Human Activity, instead arguing that they recite “technical features for presenting information via a user interface that includes elements that a user can interact with which cause an update[] to the user interface…in order to specify substation preferences for an item” and further “recite features for determining item attributes for item substitution suggestions which a user may interact with to further modify substitution preferences and cause a real time update to the user interface,” stating that such “features are not examples nor similar to the examples of” Certain Methods of Organizing Human Activity.
	Examiner respectfully disagrees. Those limitations of the claims enumerated in the rejected above recite a method for facilitating product substitutions, in that they recite commercial interactions, e.g. sales activities/behaviors, and managing personal behavior or relationships or interactions between people, e.g., following rules or instructions. Limitations such as the determination of item attributes for item substitution suggestions to allow a user to further modify preferences, as argued, therefore amount to an abstract idea under Prong 1, except for the recitation of additional elements as considered in Prong 2.

Applicant further argues that the claims are integrated into a practical application, arguing that “embodiments of the invention” present “practical benefits” such as “providing a system for efficiently identifying and confirming substitution preferences for a user during a shopping journey as well as updating user interfaces to promote seamless interaction between the user an computer system during said shopping journey,” and drawing reference to USPTO Example 37 to argue that “the combination of steps in amended claim 1…operate in a non-conventional and non-generic way to ensure that a user is able to efficiently navigate between multiple user interfaces for the purpose of defining item substitution preferences in a manner that is more than conventional item substitution systems provide alone,” such that, as in BASCOM, the claims do not represent “merely gathering data for comparison purpose, but instead set up a sequence of steps that address unique problems associated with user interfaces for electronic devices which provide item substitution preference options,” amounting to “a specific, discrete implementation of the abstract idea.”
Examiner respectfully disagrees. The implementation of the abstract idea using the combination of additional elements, as claimed, amounts at best to a business improvement rather than a specific technical improvement to the computing equipment claimed Rather than presenting an improvement to UI technology or addressing “unique problems associated with user interfaces for electronic devices which provide item substitution preference options,” merely “function solely as an obvious mechanism for permitting a solution to be achieved more quickly” [MPEP 2106.05(b)]. When considered individually and in combination, the additional elements of the claim, rather than integrating the abstract idea into a practical application as alleged, represent mere automatic of manual processes, with increased speed coming solely from the capabilities of a general-purpose computer [MPEP 2106.05(a)]. Whereas Example 37 uses a specific combination of additional elements which necessarily root the steps of the claim in computer technology to claim a series of steps that is significantly more than a manual process, the pending claims merely invoke the computer-related additional elements to perform a manual process with general-purpose computer technology. Similarly, where BASCOM improves “the performance of the computer system itself” with a “technology-based solution” to specific computer problem, the pending claims merely utilize the additional elements such as user interfaces to implement the abstract idea in a digital environment.

Applicant argues that the claims “apply the judicial exception with, or by user of, a particular machine, as the claims recite computer components,” and therefore amounts to significantly more than the abstract idea.
Examiner respectfully disagrees. With reference to MPEP 2106.05(b), “integral use of a machine to achieve performance of a method may integrate the recited judicial exception into a practical application or provide significantly more, in contrast to where the machine is merely an object on which the method operates.” Merely “recit[ing] computer components,” as argued, is not indicative of applying the judicial exception with a particular machine: “Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection.” 

Applicant further argues that the claims “improve the functioning of the computer itself as the invention provides for a more efficient transaction method compared to conventional methods,” and “add a specific limitation other than what is well-understood, routine and convention in the field or add unconventional steps that confine the claim to a particular useful application,” stating that “these limitations are unconventional.”
Examiner respectfully disagrees. Rather than reciting significantly more than the abstract idea, the pending claims, at best, serve to accelerate or streamline the process of handling product substitution preferences in a shopping environment, where the increased speed or efficiency comes solely from the capabilities of a general-purpose computer and generic website or application with interfaces. [see MPEP 2106.05(a)] The claim limitations, considered in combination, do not amount to significantly more than the abstract idea; “in order for a machine to add significantly more, it must "play a significant part in permitting the claimed method to be performed, rather than function solely as an obvious mechanism for permitting a solution to be achieved more quickly"” [MPEP 2106.05(b)].
	 
Claim Rejection – 35 USC §103
Applicant argues that the previous combination of Cheang with Guo does not teach the limitations of the independent claims, as amended. 
Examine partially disagrees; while this combination is no longer being relied upon, the claim is rejected above over Cheang in view of van Horne, with Cheang teaching the ability to present a results listing on a Web page that the user is able to view for choosing item preferences, including a number of details about each of the items. For example, the list may include a picture of the item, a description of the item, a price of the item, a number of the item which are available, a rating of the item, or any other suitable information related to the item. Such details, as further illustrated in Figure 5A, may be qualitative or quantitative, such as user ratings and price/quantity, with each having a degree of variability, such as ratings from 0-5 stars and numerical pricing and quantity, the latter being adjustable. Such presentation being via the second user interface is taught by newly-relied-upon reference van Horne, as rejected above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J SULLIVAN whose telephone number is (571)272-9736. The examiner can normally be reached Mon - Fri 8-5 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on (571) 272-6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.J.S./Examiner, Art Unit 3684 

/MATTHEW E ZIMMERMAN/Primary Examiner, Art Unit 3625